DETAILED ACTION
This rejection is in response to Request for Continued Examination filed on 04/20/2022.
	Claims 1-2, 4-8, 15-25, and 30-33 are currently pending and have been examined. 
	Claims 3, 9-14 and 26-29 are cancelled.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
 


Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments on pages 9-10 of remarks filed on 04/20/2022 that the claims are not directed to an abstract idea of certain methods of organizing human activity, Examiner respectfully disagrees.
The claims are directed to steps for an order pickup which falls under the grouping certain methods of organizing human activity of a commercial interaction and sales activity between a customer, store associate, and back-of-house to facilitate an order pickup. 
With respect to applicant’s arguments on pages 10-11 of remarks filed on 04/20/2022 that if the claims are directed to a practical application because they provide “something more” by bypassing front-of-house associates that are often too busy and alerting back-of-house employee instead as well as mobile device interactions with beacon and services without having to first interact with front of house employee, Examiner respectfully disagrees.
The claims are not indicative of integration of application by merely adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a mobile device, or merely uses a mobile device as a tool to perform an abstract idea. See MPEP 2106.05(f). It is also unclear how bypassing a person such as a front store associate and communicating with back-of-house employee improves the functioning of a computer, or to any other technology or technical field. See MPEP 2106.05(a).  
With respect to applicant’s argument on pages 11-12 of remarks filed 04/20/2022 that none of the references teach the current amendments to independent claims, Examiner respectfully disagrees.
Applicant’s arguments with respect to currently amended claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-8, 15-25, and 30-33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (an abstract idea) without significantly more.  
            Under step 1 of the 2019 PEG, it must be considered whether the
claims are directed to one of the four statutory classes of invention. In the instant case,
Claims 1-2 and 4-8 are directed to a medium, claims 15-25 are directed to device, and claims 30-33 are directed to a system each of which falls within one of the four statutory
categories of inventions (process/apparatus).
            Under revised step 2A (prong 1) of the 2019 PEG, it must be considered whether the claims are “directed to” an abstract idea by referring to the groupings of subject matter.  Under the 2019 PEG, certain methods of organizing human activity include fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Regarding representative independent claim 1, the claim sets forth a medium for
order pickup, in the following limitations:
detect a broadcast signal…, the signal including a store identifier including an identification of a particular store; 
send an eligible orders request… to receive any orders eligible for express in-store pickup, the eligible orders request including the identification of the particular store and a user account identifier associated with…; 
receive an identification of an order eligible for express in-store pickup from…; 
sending an express pickup request for the order eligible for in-store pickup to…, the express pickup request identifying the order eligible for express in-store pickup and the user account identifier; 
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the order eligible for in-store pickup to the user associated with …
The above-recited limitations set forth an arrangement for an order pickup in a store to detect a store identifier, send order requests for pickup based on store identifier and user account identifier, receive identification for an order for in-store pickup, send pickup request, and receive a response to order with store associate that will bring the order to user. This arrangement amounts to certain methods of organizing human activity such as commercial interactions for an order pickup involving the user and a store associate. Such concepts have been considered ineligible certain methods of organizing human activity by the Courts (See 2019 Revised Patent Subject Matter Eligibility Guidance).
The revised Step 2A (prong 2) of the 2019 PEG, is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
In this instance, the claims recite the additional elements such as:
a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (1);
express pickup service  (1, 15, 30);
a back-of-house service/system for the particular store that runs at least one back-of-house system for the particular store (1, 4, 15, 17, 22, 30, & 32);
a mobile computing device (1, 5-8, 15-25, 30-33);
detect a broadcast signal from a beacon service …(1 & 24);
display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device at a location of the mobile computing device (1, 15, 30 ); 
display a user interface notification including the information corresponding to the store associate (1, 15, 31);
a cloud based service (2 & 25);
store server (3 & 7);
present the meeting location and the estimated wait time (5 &16);
present a user interface to receive a description of the user (6, 17, & 32);
a device (6, 17, & 32); 
display a notification on a display… (21);
present a request to receive a signature of the user on a display of the mobile computing device (18);
the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (7 & 22);
use augmented reality technology to identify the definable characteristic; and provide a visually perceptible label on the display of the mobile computing device (23 & 33).
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition, the recitations above are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Independent claims and all dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, independent claims and all dependent claims are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (1);
express pickup service  (1, 15, 30);
a back-of-house service/system for the particular store that runs at least one back-of-house system for the particular store (1, 4, 15, 17, 22, 30, & 32);
a mobile computing device (1, 5-8, 15-25, 30-33);
detect a broadcast signal from a beacon service …(1 & 24);
display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device at a location of the mobile computing device (1, 15, 30 ); 
display a user interface notification including the information corresponding to the store associate (1, 15, 31);
a cloud based service (2 & 25);
store server (3 & 7);
present the meeting location and the estimated wait time (5 &16);
present a user interface to receive a description of the user (6, 17, & 32);
a device (6, 17, & 32); 
display a notification on a display… (21);
present a request to receive a signature of the user on a display of the mobile computing device (18);
the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (7 & 22);
use augmented reality technology to identify the definable characteristic; and provide a visually perceptible label on the display of the mobile computing device (23 & 33).
These additional limitations, including the limitations in the independent claims and dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. 
For these reasons, the claims are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-7, 15-17 and 19-22 and 24-25, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley et al. (Pub. No.: US 2015/0294084 A1, hereinafter “McCauley”) in view of Krishnaiah (US 20170116589 A1, hereinafter “Krishnaiah”) in further view of Moring et al. (Pub. No.: US 20150120509 A1, hereinafter “Moring”).

Regarding claim 1 
McCauley discloses a non-transitory computer readable medium comprising instructions stored thereon, when executed the instructions are effective to cause a mobile computing device to (McCauley, [0008]: media and device; [0079]: mobile device): 
detect a broadcast signal from a beacon service, the signal including a store identifier including an identification of a particular store (McCauley, FIG. 3A-B, [0107-0108]: device determines and detects pharmacy beacon location based on pharmacy beacon identifier; [0082]: signals received from beacons); 
send an eligible orders request to an express pickup service to receive any orders eligible for express in-store pickup, the eligible orders request including the identification of the particular store and a user account identifier associated with the mobile computing device (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup); 
receive an identification of an order eligible for express in-store pickup from the express pickup service (McCauley, FIG. 3C, [0111]: receiving a notification that the prescription is available at the pharmacy location; [0076]: express pickup; [0104]: express counter); 
display a notification of the order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device…. (McCauley, FIG.3D, [0111]: display notification that the prescription is available at the pharmacy location; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter);  
sending an express pickup request for the order eligible for express in-store pickup to …, the express pickup request identifying the order eligible for express in-store pickup and the user account identifier (McCauley, FIG. 4B, [0112]: collect customer and express payment information and send to pharmacy computing system; [0104]: express counter; [0101]: express payment; [0044] and [0054] –device communicates with server; [0109]: send customer information to server; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup; FIG. 1, [0025]:  server 110, a pharmacy computing system 112, and a pharmacy computer terminal 114, which may be operated by a user 116 (e.g., a pharmacist and/or a pharmacy technician)).
receive a response to the express pickup request including information corresponding to ….the order eligible for express in-store pickup…from the express pickup service …and display a user interface notification…(McCauley, FIG. 4C, [0101]: once payment authorized for prescription pickup, pickup location is determined;  FIG.4D, [0103-0104]: once pickup location determined, pickup location for express counter is displayed and customer notified from pharmacist computer system)
McCauley teaches a server for a particular store (e.g. pharmacy, McCauley, FIG. 1, [0025]) but does not explicitly teach
the order … be brought to a user associated with the mobile computing device at a location of the mobile computing device (emphasis added);
a back-of-house service for the particular store that runs at least one back-of-house system for the particular store;
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the order… to the user associated with the mobile computing device…; and display a user interface notification including the information corresponding to the store associate (emphasis added).
However, Krishnaiah teaches that it is known to include:
request the order… be brought to a user associated with the mobile computing device at a location of the mobile computing device (emphasis added) (Krishnaiah, [0024] and [0030]:  the location of user device in the merchant's store may be determined; [0056]: user requests item pickup prior to meeting store associate in-store; [0057]: store associate may meet the user at the user's location);
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the order… to the user associated with the mobile computing device… (emphasis added); and display a user interface notification including the information corresponding to the store associate (emphasis added) (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McCauley with Krishnaiah to include the aforementioned limitations since such a modification would be predictable. Specifically, McCauley would continue to teach receive a response to the express pickup request and display a user interface notification except that now the response and notification include information about the store associate according to the teachings of Krishnaiah. This is a predictable result of the combination. (Krishnaiah, [0013]).
However, Moring teaches that it is known to include:
a back-of-house service for the particular store that runs at least one back-of-house system for the particular store (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter; [0027]: purchase order data includes pick-up at merchant restaurant).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McCauley and Krishnaiah with Moring to include the aforementioned limitations since such a modification would be predictable. Specifically, McCauley and Krishnaiah would continue to teach a service and system for the particular store except that now the service and system is back-of-house according to the teachings of Moring to improve customer orders for pickup. This is a predictable result of the combination. (Moring, [0009-0011]).


Regarding claims 2 and 25 
The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, wherein the express pickup service being a cloud based service (McCauley, [0054] –a cloud server; [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup).  


Regarding claim 4 

The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, wherein the …service for the particular store is configured to identify items in the order for express in-store pickup and assign an employee to deliver the items to the user associated with the mobile computing device (Krishnaiah, [0051]: system may assign a store associate to shopper based on shopper’s questions about items in cart and associate’s knowledge regarding the items; [0056]: store associate may be assigned to pick up item for shopper prior to checkout; [0038]: system and services offered at retail store; McCauley, [0076]: express pickup)
However, Moring teaches that it is known to include:
back-of-house service (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter). 
The motivation to combine McCauley, Krishnaiah, and Moring is the same as set forth above in claim 1. 

Regarding claim 5 
The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: receive an indication of a meeting location within the particular store, and an estimated wait time; and present the meeting location and the estimated wait time (Krishnaiah, [0019] and [0056]: shopper notified of location/distance of store associate and estimated wait time of arrival of store associate; [0057]: store associate may meet user at user’s location; [0055]: store associate may meet user at different location). 

Regarding claim 6 
The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: present a user interface to receive a description of the user; and send the description of the user to a device of the store associate assigned to deliver the order eligible for express in-store pickup to the user associated with the mobile computing device (Krishnaiah, [0016-0017]: merchant device has interface to allow store associate to visualize shopper information; [0018]: communicate the shopper's information to the merchant device carried by the assigned store associate, including the shopper's name, picture, location).  

Regarding claim 7 
The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, wherein the instructions are effective to cause the mobile computing device to: determine a micro-location within the particular store, wherein the micro-location is a near precise location determined by the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point; and repeatedly transmit the micro-location to a store server for the particular store (McCauley, [0076]: determine customer’s location is within store; [0032]: device transmit location beacon; [0040]: communication device receives location beacons; [0068]:  the customer's starting location is referenced to the location of a communications device corresponding to the received location beacon; [0069]: customer location is determined dynamically and receive location beacons from more than one device; [0080]: device sends location data to server; [0031]: transmit location via Wi-Fi protocol).  


Regarding claim 15
McCauley teaches a mobile computing device comprising instructions stored on a storage of the mobile computing device that when executed are effective to cause the mobile computing device to (McCauley, [0008]: device; [0079]: mobile device): 
display, by the mobile computing device, a notification of an order eligible for express in- store pickup at a particular store, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (McCauley, FIG.3D, [0111]: display notification that the prescription is available at the pharmacy location; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter); 
send an express pickup request for the order eligible for express in-store pickup to a … system for the particular store…., the express pickup request identifying the order eligible for in-store pickup and a user account (McCauley, FIG. 4B, [0112]: collect customer and express payment information and send to pharmacy computing system; [0076]: express pickup; [0104]: express counter; [0101]: express payment);
receive a response to the express pickup request including information corresponding to ….the order eligible for express in-store pickup …and display, on a device or the mobile computing device, a user interface notification…(McCauley, FIG. 4C, [0101]: once payment authorized for prescription pickup, pickup location is determined;  FIG.4D, [0103-0104]: once pickup location determined, pickup location for express counter is displayed).
McCauley does not explicitly teach
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the order… to the user associated with the mobile computing device at a location of the mobile device; and display,…, a user interface notification including the information corresponding to the store associate (emphasis added);
a back-of-house system for the particular store that runs at least one back-of-house system for the particular store;
However, Krishnaiah teaches that it is known to include:
receive a response to the express pickup request including information corresponding to an identification of a store associate that will bring the order… to the user associated with the mobile computing device at a location of the mobile device (emphasis added); and display,…, a user interface notification including the information corresponding to the store associate (emphasis added) (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; [0024] and [0030]:  the location of user device in the merchant's store may be determined; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user; [0057]: store associate may meet the user at the user's location).
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 
However, Moring teaches that it is known to include:
a back-of-house system for the particular store that runs at least one back-of-house system for the particular store  (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter; [0027]: purchase order data includes pick-up at merchant restaurant).
The motivation to combine McCauley, Krishnaiah, and Moring is the same as set forth above in claim 1. 


Regarding claim 16 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: after the express pickup request is sent, receive an indication of a meeting location within the particular store, and an estimated wait time; and present the meeting location and the estimated wait time on a display on the mobile computing device (Krishnaiah, [0019] and [0056]: shopper notified of location/distance of store associate and estimated wait time of arrival of store associate assigned to help pick up item; [0057]: store associate may meet user at user’s location; [0055]: store associate may meet user at different location).  




Regarding claim 17 and 32
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: present a user interface to receive a description of the user; and send the description of the user to the …system for the particular store for forwarding to a device of the store associate assigned to deliver the order eligible for express in-store pickup to the user associated with the mobile computing device (Krishnaiah, [0016-0017]: merchant device has interface to allow store associate to visualize shopper information; [0018]: communicate the shopper's information to the merchant device carried by the assigned store associate, including the shopper's name, picture, location).  
However, Moring teaches that it is known to include:
back-of-house system (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter). 
The motivation to combine McCauley, Krishnaiah, and Moring is the same as set forth above in claim 1. 
 

Regarding claim 19 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: send an eligible orders request to receive any order eligible for express in-store pickup, the eligible orders request including an identification of the particular store and a user account identifier associated with the mobile computing device (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); [0111]: pharmacy and customer information used to determine if order available for pickup; [0076]: express pickup). 
 

Regarding claim 20 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 19 wherein the instructions cause the mobile computing device to: after the eligible orders request is sent, receive an identification of the order eligible for express in-store pickup and then display the notification of the order eligible for express in-store pickup (McCauley, [0109]: send customer information; [0110]: send pharmacy information (e.g. beacon identification); FIG, 3C-D, [0111]: pharmacy and customer information used to determine if order available for pickup and receiving and displaying a notification that the prescription is available at the pharmacy location; [0076]: express pickup). 

 
Regarding claim 21
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 19 wherein the instructions cause the mobile computing device to: 
after the eligible orders request is sent, receive an identification of an order eligible in-store pickup, but that it does not qualify for express in-store pickup (McCauley, [0070]:  notification sent to communications device allows a customer to select the express payment option, but a second notification is sent to communications device indicating that the express payment has not been successful resulting in standard pickup rather than express pickup; [0072]: a flagged prescription having a cost that otherwise qualifies for express payment would still route the customer to the standard prescription pickup location); and 
display a notification on a display of the mobile computing device including a machine readable code, and informing the user to present the mobile computing device displaying the machine readable code to a front-of-house store associate to pickup the order eligible for in-store pickup (McCauley, [0065]:  barcode displayed on communication device and scanned by pharmacy staff when the customer picks up the prescription at the appropriate pickup location; [0072]: route user to standard prescription pickup even when express payment authorized; FIG, 4C, [0103]: barcode).  



Regarding claim 22 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: 
use indoor location technology to report a micro-location of the mobile computing device within the particular store to the …system …wherein the micro-location is a near precise location determined by the mobile computing device interacting with a plurality of beacons and or Wi-Fi access point (McCauley, [0029]: beacons are placed within pharmacy; [0076]: determine customer’s location is within store; [0032]: device transmit location beacon; [0040]: communication device receives location beacons; [0068]:  the customer's starting location is referenced to the location of a communications device corresponding to the received location beacon; [0069]: customer location is determined dynamically and receive location beacons from more than one device; [0080]: device sends location data to server; [0031]: transmit location via Wi-Fi protocol).
McCauley does not teach:
whereby the user can freely roam inside the particular store during waiting, and the store associate can find the user using the 5Serial No.: 16/128,384Confirmation No.: 1194 Docket No.:085104-602115_P39717US1reported micro-location.
However, Krishnaiah teaches that it is known to include:
whereby the user can freely roam inside the particular store during waiting, and the store associate can find the user using the 5Serial No.: 16/128,384Confirmation No.: 1194 Docket No.:085104-602115_P39717US1reported micro-location (Krishnaiah, [0055]: communicate shopper’s location in store and how long user has been waiting to store associate; [0058]: shoppers may continue to browse and shop while waiting for a store associate to meet them).
However, Moring teaches that it is known to include:
back-of-house system (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter). 
The motivation to combine McCauley, Krishnaiah, and Moring is the same as set forth above in claim 1. 
 

Regarding claim 24 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: detect a broadcast signal from a beacon service within the particular store, the signal including a store identifier including an identification of the particular store (McCauley, FIG. 3A-B, [0107-0108]: device determines and detects pharmacy beacon location based on pharmacy beacon identifier; [0082]: signals received from beacons).  

Regarding claim 30
McCauley discloses a system comprising: a mobile computing device configured to 
display a notification of an order eligible for express in-store pickup, the notification including a user selectable option to request the order eligible for express in-store pickup be brought to a user associated with the mobile computing device (McCauley, FIG.3D and 5, [0111]: display notification that the prescription is available at the pharmacy location at 512 in FIG. 5; [0096]: user may obtain prescription pickup by tapping prescription notification; [0076]: express pickup; [0104]: express counter), 
and after receipt of a selection of the user selectable option, the mobile computing device is configured to communicate with a ….system to facilitate pickup of the order eligible for express in-store pickup; and the …. system configured to receive an express pickup request for the order eligible for express in-store pickup …(McCauley, FIG. 4B and 5, [0112]: collect customer and express payment information and at 514 in FIG. 5 send to pharmacy computing system that receives payment and customer information from device; [0076]: express pickup; [0104]: express counter; [0101]: express payment; [0111] and [0096-0097]); and 6Serial No.: 16/128,384 Confirmation No.: 1194 Docket No.:085104-602115_P39717US1
McCauley does not explicitly teach:
…to assign a store associate to deliver the order eligible for express in-store pickup to the user associated with the mobile computing device to a location within the store at which the user associated with the mobile computing device is present;
the back-of-house system for the particular store that runs at least one back-of-house system for the particular store 
However, Krishnaiah teaches that it is known to include:
to assign a store associate to deliver the order eligible for express in-store pickup to the user associated with the mobile computing device to a location within the store at which the user associated with the mobile computing device is present (Krishnaiah, [0051]: system may assign a store associate to shopper; [0056]: store associate may be assigned to pick up item for shopper prior to checkout; [0057]: store associate may meet user at user’s location in the store).
  
The motivation to combine McCauley with Krishnaiah is the same as set forth above in claim 1. 
However, Moring teaches that it is known to include:
the back-of-house system for the particular store that runs at least one back-of-house system for the particular store (Moring, [0045]: communicate data describing the purchase orders to a back-of-house system; [0048]: communicate instructions to the back-of-house system to begin preparing the user's order or to bring the user's prepared order to the counter; [0027]: purchase order data includes pick-up at merchant restaurant).
The motivation to combine McCauley, Krishnaiah, and Moring is the same as set forth above in claim 1. 
Regarding claim 31
The combination of McCauley, Krishnaiah, and Moring teaches the system of claim 30, wherein the mobile computing device is further configured to: receive a response to the express pickup request including information corresponding to the store associate that will bring the order eligible for express in-store pickup to the user associated with the mobile computing device and display a user interface notification including the information corresponding to the store associate (Krishnaiah, [0019]: notify user that associate is on their way to help user including name and photo of associate; FIG. 3, [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name and picture) to user). 

 


Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, Krishnaiah, and Moring as applied to claim 1 above, and further in view of Parris (US Pub. No. 20150100514 A1, hereinafter “Parris”).
Regarding claim 8 
The combination of McCauley, Krishnaiah, and Moring teaches the non-transitory computer readable medium of claim 1, including restrictions at pickup locations based on whether a signature is required (McCauley, [0073] and [0076]), except for:
wherein the instructions are effective to cause the mobile computing device to: prior to delivery of the order eligible for express in-store pickup to the user, presenting a request to receive a signature of the user, wherein the signature is required to claim the order eligible for in-store pickup.
However, Parris teaches that it is known to include:
wherein the instructions are effective to cause the mobile computing device to: prior to delivery of the order eligible for express in-store pickup to the user, presenting a request to receive a signature of the user, wherein the signature is required to claim the order eligible for in-store pickup (Parris, FIG. 13, [0064]: information displayed via the interface that an in-person signature is requested for delivery of the item; [0053]: interface used to show whether signature is requested for a pickup or delivery).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McCauley, Krishnaiah, and Moring with Parris to include the aforementioned limitations since such a modification would be predictable. Specifically, McCauley, Krishnaiah, and Moring would continue to teach restrictions of whether a signature is required at pickup except that now the request for a signature is displayed via an interface according to the teachings of Parris. This is a predictable result of the combination. (Parris, [0053]).


Regarding Claim 18 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to (McCauley, [0076]), except for: 
present a request to receive a signature of the user on a display of the mobile computing device, wherein the signature is required to claim the order eligible for in-store pickup.
However, Parris teaches that it is known to include:
present a request to receive a signature of the user on a display of the mobile computing device, wherein the signature is required to claim the order eligible for in-store pickup (Parris, FIG. 13, [0064]: information displayed via the interface that an in-person signature is requested for delivery of the item; [0053]: interface used to show whether signature is requested for a pickup or delivery).  

The motivation to combine McCauley, Krishnaiah, and Moring with Parris is the same as set forth above in claim 8. 

Claims 23 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over McCauley, Krishnaiah, and Moring as applied to claim 1 above, and further in view of Purves et al. (Pub. No.: US 2015/0073907 A1, hereinafter “Purves”).
Regarding claims 23 and 33 
The combination of McCauley, Krishnaiah, and Moring teaches the mobile computing device of claim 15 wherein the instructions cause the mobile computing device to: 
receive a definable characteristic or marker that can make the store associate recognizable to the mobile computing device (Krishnaiah, [0019] and [0056]: user notified associate is assigned to help user pick up an item and communicate identifying information of store associate (e.g. name/photo) to user);  
The combination of McCauley, Krishnaiah, and Moring does not explicitly teach:
use augmented reality technology to identify the definable characteristics; and provide a visually perceptible label on a display of the mobile computing device.
However, Purves teaches that it is known to include:
use augmented reality technology to identify the definable characteristics; and provide a visually perceptible label on a display of the mobile computing device (Purves, [0073]: augmented reality; [0084]: determine a person within proximity vis facial recognition and place virtual label atop person’s face; [0101]: augmented reality labels; [0207]: automatically recognize human faces  that are presented in the reality scene and identify whether the human face matches with any of previously stored contacts).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the known technique of McCauley, Krishnaiah, and Moring with Purves to include the aforementioned limitations since such a modification would be predictable. Specifically, McCauley, Krishnaiah, and Moring would continue to receiving definable characteristic of a store associate such as name and picture except that now augmented reality is used to identify the definable characteristics and provide a visually perceptible label according to the teachings of Purves. This is a predictable result of the combination. (Purves, [0009-0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is cited as Reference-U on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATASHA DEVI RAMPHAL whose telephone number is (571)272-2644. The examiner can normally be reached 11 AM - 7:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATASHA D RAMPHAL/Examiner, Art Unit 3684                                                                                                                                                                                                        
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3684